                   Case 19-11743-JTD             Doc 812       Filed 06/09/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

PANCAKES & PIES, LLC,1                                      Case No. 19-11743 (JTD)

                   Post-Effective Date Debtor.              Ref. Docket No. 807


       ORDER APPROVING STIPULATION WITH STANLEY LEESE REGARDING
                     RELIEF FROM PLAN INJUNCTION

          Upon consideration of the motion (the “Motion”)2 of Alfred T. Giuliano, as liquidating

trustee (the “Liquidating Trustee”) on behalf of the Liquidating Trust (the “Trust”) formed in the

above-captioned chapter 11 cases (the “Chapter 11 Cases”) of the debtors and debtors in

possession (the “Debtors”), for entry of an order (this “Order”) approving the stipulation (the

“Stipulation”), a copy of which is attached to this Order as Exhibit 1, between the Liquidating

Trustee and Stanley Leese (“Plaintiff,” and with the Liquidating Trustee, the “Parties”); and it

appearing that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334, the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012, and Article XV of the Plan; and this Court

having found that it may enter a final order consistent with Article III of the United States

Constitution; and the Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice having been

provided to the parties provided for in the Motion and no further notice being necessary; and the




1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
               Case 19-11743-JTD         Doc 812        Filed 06/09/21   Page 2 of 2




legal and factual bases set forth in the Motion establishing just and sufficient cause to grant the

relief requested therein; and upon due deliberation given, IT IS HEREBY ORDERED THAT:

               1.      The Motion is granted.

               2.      The Stipulation is approved in its entirety.

               3.      The Parties are hereby authorized to take any and all actions reasonably

necessary to effectuate the terms of the Stipulation.

               4.      The fourteen-day stay in Rule 4001(a) of the Federal Rules of Bankruptcy

Procedure shall not apply, and this Order is effective immediately.

               5.      The Court shall retain jurisdiction over any and all matters arising from or

related to the implementation or interpretation of the Stipulation or this Order.




        Dated: June 9th, 2021                              JOHN T. DORSEY
        Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
